NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                         MAR 22 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ANDRE ANDREWS,                                    No. 15-56009

                 Plaintiff-Appellant,             D.C. No. 2:10-cv-05850-MWF-
                                                  VBK
 v.

CLIFFORD SLAWINSKI; ALFRED LIO,                   MEMORANDUM*

                 Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                             Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Andre Andrews appeals pro se from the district court’s judgment following a

bench trial in his 42 U.S.C. § 1983 action alleging an unreasonable seizure under

the Fourth Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review

for clear error the district court’s findings of fact and de novo its legal conclusions.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Husain v. Olympic Airways, 316 F.3d 829, 835 (9th Cir. 2002). We affirm.

      The district court did not clearly err in its factual findings, and, based upon

those findings, the district court properly concluded that defendants had reasonable

suspicion for the traffic stop. See Heien v. North Carolina, 135 S. Ct. 530, 536

(2014) (reasonable suspicion can be based on mistakes of law or fact); Whren v.

United States, 517 U.S. 806, 810, 812-13 (1996) (no Fourth Amendment violation

when officer has probable cause to believe that a traffic violation occurred; an

officer’s subjective intent is not relevant to the Fourth Amendment analysis).

      AFFIRMED.




                                          2                                     15-56009